DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After-Non Final Amendment/Response filed 02/16/2021 has been considered and deemed persuasive with regards to rejections of claims 1-6, 8-16, 18 and 19.  The rejections of claims 1-6, 8-16, 18 and 19 in Non-Final Rejection filed 08/17/2020 has been withdrawn.  However, the examiner notes that the rejections of claims 7 and 17 are maintained as claims 7 and 17 of the CIP application do not receive priority to the parent application 15/411056 as explained below and thus the grace period does not apply.  An action on the merits follows. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/411,056, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this case, the parent application No. 15/411,056 does not support claims 7 and 17 stating “respective portions comprise magnets” therefore the claims do not get the priority date of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is dependent upon itself. Examiner interprets that claim 13 is dependent upon claim 12 similar to claim 3 being dependent upon claim 2. Claim 14 is rejected for being dependent upon claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Alternative to the 35 U.S.C. 103 rejection, Claim(s) 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dukat (US 9681777).

A tubular housing (8)
a receptacle grinding member (6) for receiving herbs therein and mountable (see Fig. 3A-B: 6 mounts to 8) to the tubular housing, the receptacle grinding member comprising a receptacle grinding surface (top surface of 6 as seen in Fig. 3A) and a peripheral wall structure (28) circumscribing the receptacle grinding surface, the receptacle grinding surface defining openings (24, 25) and a plurality of elongate grooves (between 30, 40 and between two 40s are elongated grooves) forming a contiguous protruding structure therebetween (30, 40); and  
an insertable grinding member (4) for being rotatably inserted (blades of 4: 42 inserts into 6 and are rotatable) into the receptacle grinding member comprising an insertable grinding surface (bottom surface of 4 as shown in Fig. 3B) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them), the insertable grinding surface defining a plurality of elongate grooves (between 54 and 52 and between 52 and  60 are elongated grooves) forming a contiguous protruding structure therebetween (54, 52, 60); 
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof, the opening of the receptacle grinding surface providing for the grinded herbs to pass therethrough into the tubular housing structure (see Abstract: materials ground between 4, 6 passes through 8 to be collected in 10). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20140217213) in view of Stone Age Creations, LTD (NPL: Products: Accents: Antique Millstone), hereinafter SAC.
Regarding claim 1, Edwards discloses a herb grinder (Fig. 1-8) comprising:  
a receptacle grinding member (12) for receiving herbs therein and comprising a receptacle grinding surface (inside surface of 12) and a peripheral wall structure (18) circumscribing the receptacle grinding surface,
an insertable grinding member (14) for being rotatably inserted ([0032] 14 engages 12 and is rotatable with respect to 12) into the receptacle grinding member comprising an insertable grinding surface (bottom surface that meets inside surface of 12 [0041]&Fig.8) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them),
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof [0013]. 
Although Edwards discloses the receptacle grinding surface and the insertable grinding surface defining a plurality of cutting teeths as shown in Fig. 3 and 8, Edwards fails to disclose the receptacle grinding surface and the insertable grinding surface defining a plurality of elongate grooves forming a contiguous protruding structure therebetween.

Since both references are concerned with grinding materials between two surfaces, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinding structures i.e. grinding teeth of Edwards with the grinding grooves and contiguous protruding structures of SAC since substitution of parts which provide the same function, in this case that of grinding material, would be within the level of ordinary skill in the art.
    PNG
    media_image1.png
    560
    865
    media_image1.png
    Greyscale


Regarding claim 2, Edwards in view of SAC teaches a herb grinder according to claim 1, wherein the receptacle grinding member comprises a receptacle plate (the grinding surface  is 

Regarding claim 3, Edwards in view of SAC teaches a herb grinder according to claim 2, wherein the insertable grinder member comprises an enclosure plate (the grinding surface is made up of plate) for enclosing (see Fig. 2B) the opening of the receptacle grinding member.  

Regarding claim 4, Edwards in view of SAC teaches a herb grinder according to claim 3, wherein the enclosure plate rotatably engages ([0013] & Fig. 2B) the wall structure about the opening. 
Regarding claim 5, Edwards in view of SAC teaches a herb grinder according to claim 1, wherein the insertable grinding member comprises an insert structure (see Fig. 2A-2B: structures labeled as 20,38A are inserted into the element) for inwardly extending into the receptacle grinding member, the insert structure comprising the insertable grinding surface.  
Regarding claim 6, Edwards in view of SAC teaches a herb grinder according to claim 1, wherein respective portions of the interfacing receptacle and insertable grinding surfaces are in mutual engagement ([0013] examiner notes that the two surfaces are in mutual engagement to grind materials between them).  
Regarding claim 8, Edwards in view of SAC teaches a herb grinder according claim 1, wherein the receptacle grinding surface comprises sets of the grooves (shown below), each of the sets comprising at least two of the grooves, the at least two of the grooves of a given one of the sets are parallel with each other (see Fig. below).  

    PNG
    media_image2.png
    560
    865
    media_image2.png
    Greyscale
 	Regarding claim 9, Edwards in view of SAC teaches a herb grinder according to claim 8, wherein the receptacle grinding surface comprises a circular configuration defining a diameter (surface is circular and has a diameter) and a pair of circular halves at each side of the diameter (surface has pair of circular halves).
Although Edwards in view of SAC teaches eight total sets of grooves each offset from each other sets, Edwards in view of SAC fails to teache three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of the three sets at the other of the circular halves.  
At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of the three sets at the other of the circular halves because applicant has not disclosed that using three of the sets formed on each of the circular halves, a given one of the three sets at one of the 
Regarding claim 10, Edwards in view of SAC teaches a herb grinder according to claim 1, wherein the elongate grooves comprise a concave configuration (see Fig. above: grooves are concave).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20140217213) in view of SAC (NPL: Products: Accents: Antique Millstone) as applied to claim 1 above, and further in view of Dukat (US 9681777).
Regarding claim 7, Edwards in view of SAC teaches a herb grinder according to claim 6. Edwards in view of SAC fails to teach wherein the respective portions comprise respective magnets.  
Dukat teaches a herb grinding comprising a receptacle grinding member (6) and an insertable grinding member (4: blades of 4 insertable to 6) wherein the two members have respective portions (64, 26) comprising respective magnets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to respective portions of the herb grinder of Edwards . 
Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukat (US 9681777) in view of Stone Age Creations, LTD (NPL: Products: Accents: Antique Millstone), hereinafter SAC.
Regarding claim 11, Dukat discloses a herb grinder (Fig. 1-10) comprising:  
A tubular housing (8)
a receptacle grinding member (6) for receiving herbs therein and mountable (see Fig. 3A-B: 6 mounts to 8) to the tubular housing, the receptacle grinding member comprising a receptacle grinding surface (top surface of 6 as seen in Fig. 3A) and a peripheral wall structure (28) circumscribing the receptacle grinding surface; and 
an insertable grinding member (4) for being rotatably inserted (blades of 4: 42 inserts into 6 and are rotatable) into the receptacle grinding member comprising an insertable grinding surface (bottom surface of 4 as shown in Fig. 3B) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them); 
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof, the opening of the receptacle grinding surface providing for the grinded herbs to pass therethrough into the tubular housing structure (see Abstract: materials ground between 4, 6 passes through 8 to be collected in 10). 
Although Dukat discloses the receptacle grinding surface defining openings (24, 25) and grinding teeth (30) and the insertable grinding surface defining grinding teeth (60), Dukat fails to 
 SAC teaches a millstone (shown below) having two grinding surfaces defining a plurality of elongate grooves (shown below) forming a contiguous protruding structure (shown below) therebetween.
Since both references are concerned with grinding materials between two surfaces, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinding structures i.e. grinding teeth of Edwards with the grinding grooves and contiguous protruding structures of SAC since substitution of parts which provide the same function, in this case that of grinding material, would be within the level of ordinary skill in the art.
    PNG
    media_image1.png
    560
    865
    media_image1.png
    Greyscale


Regarding claim 13, Dukat in view of SAC teaches a herb grinder according to claim 12, wherein the insertable grinder member comprises an enclosure plate (58 is a plate) for enclosing the opening of the receptacle grinding member.  
Regarding claim 14, Dukat in view of SAC teaches a herb grinder according to claim 13, wherein the enclosure plate rotatably engages (4 and 6 rotatably engages via the wall structure) the wall structure about the opening. 
Regarding claim 15, Dukat in view of SAC teaches a herb grinder according to claim 11, wherein the insertable grinding member comprises an insert structure (58 and grinding surface inserts into the receptacle grinding member) for inwardly extending into the receptacle grinding member, the insert structure comprising the insertable grinding surface.  
Regarding claim 16, Dukat in view of SAC teaches a herb grinder according to claim 11, wherein respective portions of the interfacing receptacle and insertable grinding surfaces are in mutual engagement (top surface of 6 and bottom surface of 5 are in mutual engagement).  
Regarding claim 17, Dukat in view of SAC teaches a herb grinder according to claim 16, wherein the respective portions comprise respective magnets (26, 64).  
Regarding claim 18, Dukat in view of SAC teaches a herb grinder according claim 11, wherein the receptacle grinding surface comprises sets of the grooves (shown below), each of the 

    PNG
    media_image2.png
    560
    865
    media_image2.png
    Greyscale
 	Regarding claim 19, Dukat in view of SAC teaches a herb grinder according to claim 18, wherein the receptacle grinding surface comprises a circular configuration defining a diameter (surface is circular and has a diameter) and a pair of circular halves at each side of the diameter (surface has pair of circular halves).
Although Edwards in view of SAC teaches eight total sets of grooves each offset from each other sets, Edwards in view of SAC fails to teache three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of the three sets at the other of the circular halves.  
At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of 
Regarding claim 20, Edwards in view of SAC teaches a herb grinder according to claim 11, wherein the elongate grooves comprise a concave configuration (see Fig. above: grooves are concave).  
Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 420ThreeD (NPL: TOOTHLESS Herb Grinder) evidenced by 420ThreeD (NPL: Youtube: 3D Printed Bamboo Shredder Demo 1) and in view of Dukat (US 9681777).
Regarding claim 7, 420ThreeD discloses a herb grinder (shown below) comprising:  
a receptacle grinding member (shown below) for receiving herbs therein and comprising a receptacle grinding surface (inside surface of the receptacle grinding member that has the grooved surface) and a peripheral wall structure (wall surrounding the grooved surface) circumscribing the receptacle grinding surface, the receptacle grinding surface defining a plurality of elongate grooves (surface having elongated grooves) forming a contiguous 
an insertable grinding member (shown below) for being rotatably inserted (insertable grinding member enters the receptacle grinding member and rotated to grind materials between them) into the receptacle grinding member comprising an insertable grinding surface (surface that has the grooved surface) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them), the insertable grinding surface defining a plurality of elongate grooves (surface having elongated grooves see below) forming a contiguous protruding structure therebetween (see below: between two grooves is a protruding structure); 
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof (materials to be ground is placed between the two grinding surfaces and the grinding members are rotated relative to each other to grind material between the surfaces- see Youtube video cited).  

    PNG
    media_image3.png
    654
    1093
    media_image3.png
    Greyscale

420THREED further discloses wherein respective portions of the interfacing receptacle and insertable grinding surfaces are in mutual engagement (inherently, the grinding surfaces are in mutual engagement to grind materials between them).  
Regarding claim 7, 420THREED discloses a herb grinder, however 420 ThreeD fails to disclose wherein the respective portions comprise respective magnets.  
Dukat teaches a herb grinding comprising a receptacle grinding member (6) and an insertable grinding member (4: blades of 4 insertable to 6) wherein the two members have respective portions (64, 26) comprising respective magnets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to respective portions of the herb grinder of 420ThreeD with magnets as taught by Dukat in order to prevent two grinding members from unintentionally decoupling from each other. 

a receptacle grinding member (shown below) for receiving herbs therein and comprising a receptacle grinding surface (inside surface of the receptacle grinding member that has the grooved surface) and a peripheral wall structure (wall surrounding the grooved surface) circumscribing the receptacle grinding surface, the receptacle grinding surface defining a plurality of elongate grooves (surface having elongated grooves) forming a contiguous protruding structure therebetween (see fig. below: between two grooves is a protruding structure); and  
an insertable grinding member (shown below) for being rotatably inserted (insertable grinding member enters the receptacle grinding member and rotated to grind materials between them) into the receptacle grinding member comprising an insertable grinding surface (surface that has the grooved surface) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them), the insertable grinding surface defining a plurality of elongate grooves (surface having elongated grooves see below) forming a contiguous protruding structure therebetween (see below: between two grooves is a protruding structure); 
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof (materials to be ground is placed between the two grinding surfaces and the grinding members are rotated relative to each other to grind material between the surfaces- see Youtube video cited).  

    PNG
    media_image3.png
    654
    1093
    media_image3.png
    Greyscale

420ThreeD fails to disclose a tubular housing; The receptacle grinding member mountable to the tubular housing, the receptacle grinding surface defining openings, the openings of the receptacle grinding surface providing for the grinded herbs to pass therethrough into the tubular housing structure.  
Dukat teaches a herb grinder (Fig. 1-10) comprising:  
A tubular housing (8)
a receptacle grinding member (6) for receiving herbs therein and mountable (see Fig. 3A-B: 6 mounts to 8) to the tubular housing, the receptacle grinding member comprising a receptacle grinding surface (top surface of 6 as seen in Fig. 3A) and a peripheral wall structure (28) circumscribing the receptacle grinding surface, the receptacle grinding surface defining openings (24, 25) and a plurality of elongate grooves (between 30, 40 and between two 40s are elongated grooves) forming a contiguous protruding structure therebetween (30, 40); and  

wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof, the opening of the receptacle grinding surface providing for the grinded herbs to pass therethrough into the tubular housing structure (see Abstract: materials ground between 4, 6 passes through 8 to be collected in 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to 420ThreeD's herb grinder to have tubular housing and the receptacle grinding member to be mountable to the tubular housing and the receptacle grinding surface to define openings for grinded herbs to pass therethrough into the tubular housing structure as taught by Dukat in order to provide a filter for filtering large particles from the fine ground particles (Dukat, Col. 13 line 55-58).
Regarding claim 17, see claim 7 rejection.   




Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725